Citation Nr: 1241421	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  08-29 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a skin disorder, to include as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing was held before the undersigned Veterans Law Judge sitting at the RO in May 2011.  A copy of the hearing transcript has been associated with the file.

In September 2011, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for further evidentiary development.  The case has since been returned to the Board for further appellate action.

The issue of entitlement to service connection for a skin disability, to include as due to in-service exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A gastrointestinal disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.  

2.  A back disability was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.  

CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred or aggravated in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).  

2.  A back disability was not incurred or aggravated in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA was enacted in November 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  According to this law and regulations, upon the submission of a substantially complete application for benefits, VA has an enhanced duty to notify a claimant of the information and evidence needed to substantiate a claim and of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

[The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request that a claimant provide any evidence in his or her possession that pertains to the claim.  38 C.F.R. § 3.159(b)(1).]  

The Board finds that all notification action needed to make a decision has been accomplished regarding these claims.  Through a January 2007 letter, the Veteran was informed of the information and evidence needed to substantiate his claims, including the general criteria for assigning disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the identified notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary. 

Additionally, there is no indication that any additional action is needed to comply with the duty to assist in connection with these issues.  The Veteran's service treatment records have been obtained and associated with his claims file, as have all identified and available post-service treatment records.  

The Veteran was also provided VA examinations in connection with his claims, the reports of which are of record.  The examination reports contain sufficient evidence by which to decide the claims.  The examiners physically examined the Veteran, reviewed the claims folder, interviewed him about the symptoms of his diseases, and provided their professional medical opinions as to the medical probabilities that any currently diagnosed gastrointestinal and back disorders are traceable to the Veteran's service.  The Board thus finds substantial compliance with its September 2011 Remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the service connection claims adjudicated herein.  No useful purpose would be served in remanding these matters for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio, supra.

Analysis

The Veteran seeks service connection for gastrointestinal and back disorders.  He contends that his current back disorders are related to the intense physical labor he performed during service, including lifting heavy artillery and jumping down from heights.  He also asserts that he first experienced gastrointestinal symptoms in 1969 (while on active duty) and that he was later diagnosed with a peptic ulcer.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (1995). Certain chronic diseases, including peptic ulcers and arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

There are no references to back pain or gastrointestinal disorders in the Veteran's service treatment records.  His July 1969 separation examination reflects a normal clinical evaluation of his spine and abdomen.  On his report of medical history at separation, he specifically denied stomach trouble or "back issues of any kind."  

X-rays taken of the Veteran's spine after service in July 2002 showed a "transitional S1vertebra" but no evidence of bone, soft tissue or joint abnormalities or of trauma or significant degenerative change.  

In March 2004, the Veteran sought treatment for back pain, which was described as having a duration of approximately 2 to 3 weeks.  He also reported a history of gastroesophageal reflux.  In April 2004, X-ray taken of his spine showed degenerative osteophytosis in the lower thoracic and lumbar spine, as well as facet joint sclerosis "probably due to degenerative change."  A May 2004 neurosurgery consultation noted that lumbar stenosis with neurogenic claudication had been shown on an MRI.  At that time, the Veteran reported an onset of back and leg pain after being stung by a bee and undergoing surgery to remove skin abscesses in his leg.  The diagnosis of lumbar stenosis was confirmed on a June 2004 lumbar myelogram.  The Veteran underwent a lumbar decompression surgery in August 2004, but that he still has pain and lower extremity weakness.  

During an August 2007 clinical evaluation, the Veteran reported that he had "re-injured" his back in 2004, implying that there had been an injury to the spine prior to his diagnosis of degenerative changes and lumbar stenosis.  Indeed, during a November 2008 VA mental health examination, the Veteran indicated that he "first injured his back in Vietnam."  

The Veteran underwent a VA general medical examination in October 2009.  He indicated that his post-service employment included 18 years as a "weigh man in a cement factory," and another 18 years as a custodial supervisor for a local school district.  His reported gastrointestinal disabilities included severe constipation and a "history of peptic ulcer disease in the past."  He denied any current symptoms of reflux, heartburn, diarrhea, constipation or abdominal pain.  

During his May 2011 hearing, the Veteran testified that he began vomiting after meals while home on leave in 1969.  He indicated at that time that he had 5-6 months left until his separation.  He testified that he went to a civilian doctor for treatment.  After his separation from service, he sought treatment at a VA outpatient clinic and was diagnosed with a peptic ulcer.  

The Veteran also testified that his duties during service included loading ammunition into helicopters, which included lifting heavy objects and jumping from heights of a few feet back to the ground.  The Veteran believed that the jumping injured his spine and caused him to develop lumbar stenosis.  He testified  that he had not had difficulties with his back prior to 2004.  

The Veteran underwent VA gastrointestinal and spine examinations in October 2011.  The spine examiner noted a diagnosis of "severe spinal stenosis of the thoracolumbar spine" with accompanying radiculopathy.  Arthritis was also noted on X-ray studies.  The Veteran reported an onset of back pain after moving a desk in 2004.  Prior to that, he worked at a cement plant for 18 years, at a helicopter plant for 3 years, and as a custodian for 18 years.  He specifically denied any history of back problems prior to 2004.  Although he had undergone a multilevel laminectomy in 2004, his back pain and radiculopathy continued.  

After reviewing the claims folder and conducting a physical examination of the Veteran, the examiner found that it was less likely than not that the back disabilities were caused or aggravated by his service.  The examiner pointed out that there was no indication of a back injury or back complaints during service, and that the Veteran had denied ever having back pain on his separation examination.  The examiner conceded that the Veteran's duties during service involved repetitive lifting of heavy objects.  However, the examiner indicated that if this activity had caused any back injury, the pain "would have surfaced while in active service or soon after discharge.  No evidence of this is found.  The first mention of back ... problems was in 2004, some 35 years after discharge."  The examiner also stated that "no medical evidence points to any back ... conditions until 2004...Therefore, it is less likely than not that the current back ... conditions were caused by, [aggravated] by, or the result of active military service."  

The VA gastrointestinal examiner noted that the Veteran had been diagnosed with heliobacter pylori in 1996 (confirmed by lab studies) and gastroesophageal reflux disease in 2001.  He also noted that the Veteran provided a history of "a peptic ulcer ... diagnosed in 1969, but there is no documentation of this."  After reviewing the claims folder and conducting a physical examination of the Veteran, the examiner found that the Veteran's gastrointestinal disorders were less likely than not related to his service, because there was no evidence of a gastrointestinal disorder in the service treatment records, the Veteran denied having had such a disorder on his separation from service in July 1969, and the separation examination showed no evidence of a chronic gastrointestinal disability.  

Upon review of the evidence of record, the Board finds that the more persuasive evidence leads to a conclusion that there is no relationship between any current back or gastrointestinal disorder and the Veteran's service.  In so finding, the Board acknowledges that the Veteran engaged in jumping and heavy lifting, and that he experienced abdominal pain and vomiting during service.  However, the Board concludes, pursuant to the VA examinations dated in October 2011, that the Veteran did not incur any chronic gastrointestinal disorder or back injury while on active duty.  In this regard, the Board notes that the Veteran's service treatment records do not document any diagnoses or treatment for a back disorder or a gastrointestinal disorder.  On his separation from active duty in July 1969, his spine and abdomen were noted to be clinically normal, and he specifically responded "No" when asked if he experienced back pain or stomach trouble.  In addition, the Board looks to the statements by the VA examiners, in which they specifically considered the Veteran's in-service heavy lifting and jumping, and reports of abdominal pain and vomiting during service, and yet concluded that the current back and gastrointestinal disabilities were unrelated to his service.  Additionally, no arthritis was shown within a year of the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309.  In fact, a July 2002 X-ray of the Veteran's spine showed no evidence of degenerative changes.

The Board notes the Veteran's contentions that he was diagnosed with a peptic ulcer during service; however, his service treatment records do not reflect such a diagnosis, nor has he submitted evidence of contemporaneous private treatment records reflecting a diagnosis or treatment for peptic ulcer.  Moreover, hearsay medical evidence, as transmitted by layperson, is of limited probative value.  The connection between what a physician said and layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board thus finds that a peptic ulcer was not shown during service, nor did it manifest to a compensable degree within a year of his separation.  38 C.F.R. §§ 3.307, 3.309.

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran as to in-service incurrence of his disorders and continuity of symptomatology from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States Court of Appeals for Veterans Claims (Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; 38 U.S.C.A. § 7104(a).  The Court also declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to attest to the onset and frequency of symptoms such as back pain and gastrointestinal distress.  Layno; 38 C.F.R. § 3.159(a)(2).  However, he is not competent to diagnose a particular back or gastrointestinal disability, or render an opinion as to the cause or etiology of any of his current disabilities, because he does not have the requisite medical expertise.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The competent and credible evidence of record reflects that the Veteran was first diagnosed with degenerative joint disease and lumbar stenosis in 2004.  Although the Veteran stated to a VA mental health examiner in November 2008 that he had injured his back during service, the service treatment records are negative for reports of an acute back injury, the separation examination showed a clinically normal spine and back,  and the Veteran specifically denied back trouble on his report of medical history.  When the Veteran first sought treatment for back pain in March 2004, he indicated that his pain had begun 2 to 3 weeks prior.  He did not advise his treating physicians that he had injured his back during service.  Indeed, he made no statements as to in-service incurrence of a back injury until November 2008, well after he filed his claim for benefits.  The Board finds, however, that the statements made by the Veteran for purposes of medical treatment in 2004 are of greater probative value than the statements he made in November 2008 in connection with a claim for monetary benefits.  

The Veteran has not alleged a continuity of back symptomatology since his discharge from service, although he contends that the jumping and heavy lifting he engaged in during service caused his back pain.  However, as noted above, the Veteran does not have the requisite medical expertise to render an opinion as to the etiology of his back disorder.  See Routen, supra, & Espiritu, supra.  
Moreover, the Board finds that the Veteran's allegations of gastrointestinal distress and peptic ulcer during service, with a continuity of symptomatology since his separation, are not consistent with the evidence of record.  Although the Veteran testified that he first experienced gastrointestinal symptoms six months prior to his separation from service, there is no mention of gastrointestinal abnormalities on his separation examination, and he specifically denied having "stomach trouble" on his report of medical history.  In addition, there is no post-service evidence of such symptoms until 1996, when laboratory testing showed the presence of heliobacter pylori.  Gastroesophageal reflux disease was subsequently diagnosed in 2001, many years after the Veteran's discharge from service.  There is no indication that the Veteran advised his treatment providers at any time that his gastrointestinal symptoms had their onset during service.  The VA examiner found that there was no documentation of a peptic ulcer and did not find evidence of such a disorder on his examination.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology lacks credibility and is therefore of limited probative value here.

Accordingly, the Board is satisfied that the opinions offered by the Veteran's VA examiners in October 2011 are adequate for deciding these appeals.  The opinions specifically addressed causation, clearly indicating that the Veteran's current back and gastrointestinal disorders are not related to service.  The examiners offered clear and well-reasoned rationales for their opinions, relying on the evidence of record, their examinations of the Veteran, and their medical expertise, in concluding that any etiological relationship was doubtful.  Importantly, the Board notes that there is no medical evidence of record to contradict these findings.  Thus, the Board relies upon the October 2011 opinions in making its determination.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for back and gastrointestinal disorders.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claims, however, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

Entitlement to service connection for a gastrointestinal disorder is denied.

Entitlement to service connection for a back disability is denied.  


REMAND

Regrettably, a remand is necessary for further development of the Veteran's skin claim.  In relevant part, the Board's September 2011 Remand asked that the Veteran be scheduled for a VA skin examination, noting that, although his currently diagnosed skin disorders are not on the list of disorders presumptively associated with herbicide exposure (38 C.F.R. § 3.309), service connection on a direct basis remains available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The examiner was asked to opine as to the medical probabilities that any current skin disability had its clinical onset during service or is otherwise related to active duty, include the Veteran's conceded in-service exposure to herbicides.  

The Veteran underwent the requested VA examination in October 2011.  Although the examiner provided an opinion as to the medical probabilities that the Veteran's diagnosed skin disorders were traceable to his period of active service, the opinion did not specifically address whether the Veteran's skin disorders may be the result of exposure to herbicides.  In fact, the only reference to herbicides was a notation that the Veteran's diagnosed skin disabilities are not included on the list of conditions which are presumptively linked to herbicide exposure.  As it appears the examiner did not consider whether the Veteran's skin disorder could be related to his conceded in-service exposure to herbicides, a remand of this claim is necessary so that the Veteran may be provided with another VA examination of his skin.  Stegall v. West, 11 Vet. App. 268 (1998) (another remand is necessary due to the RO's failure to follow the Board's directives in a prior remand).  

In addition, the Board notes that post-service treatment records from facilities within the North Texas VA Health Care System (NTVAHCS) have been obtained.  The most recent records from these facilities are dated in March 2009.  It appears that the Veteran receives regular treatment at these facilities.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request from the NTVAHCS all records of the Veteran's treatment at any facility in its network since March 2009.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All such available records should be associated with the Veteran's claims folder.  

2.  Then, after the aforementioned development has been completed, schedule the Veteran for an appropriate examination to determine the nature, extent, and etiology of any skin disorders.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

The examiner must obtain a detailed history of the Veteran's skin symptoms as observed by him and others since service.  Following a review of the record and an examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any skin disorder had its clinical onset in service or is otherwise related to the Veteran's military service, to include his conceded in-service exposure to herbicides.  (The examiner is advised that service connection for a skin disorder as due to exposure to herbicides may be established on a direct basis, and is not precluded simply because the Veteran's diagnoses are not included on the list of disorders that are presumptively linked to herbicide exposure.)  In rendering this opinion, the examiner must address any lay assertions regarding in-service incurrence of a skin disorder and a continuity of symptomatology therefrom, including any lay assertions regarding the onset, frequency, and severity of symptoms.  [The examiner is hereby advised that the Veteran is competent to report the onset, frequency, and severity of symptoms that are capable of lay observation, such as skin disorders or rashes.]  The examiner must reconcile any dermatological findings with the post-service records of treatment for various skin disorders.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then, readjudicate the issue remaining on appeal.  If this benefit is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board for further appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


